Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Negligence, § 82*—when purchaser may rely on assurance of safety of gas plant. Where a purchaser of a gasoline lighting and heating plant was killed by an explosion due to the carburetor and connecting pipes leading into a dwelling being left uncovered on a hot day, the deceased held not guilty of contributory negligence in attempting to use the plant in that condition, where he was assured by the seller’s agent that the failure to cover such apparatus did not preclude the use of the plant. 3. Pbincipal and agent, § 8*—sufficiency of evidence to show agency. The evidence in an action against a manufacturer to recover for the death of a purchaser, from the explosion of a gasoline lighting and heating plant, held sufficient to show that the person having supervision of its installation was the manufacturer’s agent. 4. Witnesses, § 66*—when disqualified by interest in fixing liability on party. Testimony of persons who have an interest in fixing liability on one of the parties to an action cannot be disregarded by reason of the fact that the death of an agent of such party prevents the contradiction of the testimony of such witness. 5. Witnesses, § 113*—when wife of deceased agent incompetent witness. The widow of a deceased agent cannot under section 5 of the Evidence and Depositions Act (J. & A. If 5522) testify to statements or admissions made by him within the scope of his agency to a third person. 6. Witnesses, § 113*-—when widow not competent witness. A widow is not competent at common law to testify to admissions or conversations of her deceased husband either to her or a third person. 7. Witnesses, § 113*—when widow competent witness. A widow may testify to facts relating to a transaction in which her husband was interested, but not to conversations with the latter, nor to controverted material facts which she would be presumed to have learned by means of the marriage relation. 8. Negligence, § 198*—when question of contributory negligence for jury. Whether it was contributory negligence for the purchaser of a gasoline lighting and heating plant to light a match in a. cellar into which gas had escaped, held' a question for the jury. 9. Instructions, § 4*—duty of court to give instructions on own motion. A court is not bound to give instructions on its own motion, although it must pass upon and give or refuse those prepared and tendered by the parties to an action.